Citation Nr: 0622353	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-16 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for a pulmonary 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  

In October 2003, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of the 
hearing is associated with the claims folders.

As requested, he was scheduled for a hearing before the Board 
in June 2006.  He failed to appear for the hearing without 
explanation and has not requested that the hearing be 
rescheduled.  Therefore, his request for a Board hearing is 
considered withdrawn.

 
REMAND

The veteran contends that her acquired psychiatric disorder 
and pulmonary disability were incurred or aggravated during 
her active military service.  The report of her October 1972 
service entrance examination shows that she was not found to 
have any pulmonary or psychiatric abnormality.  

However, in a letter dated in July 1973, Dr. Perry Shaw, a 
private physician, reported that the veteran had been under 
his psychiatric care from May to June 1971 and from November 
1971 to May 1972.  Diagnoses at the time were passive-
aggressive personality, homosexuality, and paranoid reaction 
(possible emergence of schizophrenic psychosis).  The veteran 
recovered with treatment.  Despite no longer being in 
paranoid psychosis, it was felt that her remission was not 
stable.  Having been a psychiatrist in the Army, Dr. Shaw 
opined that the veteran's illness would be "especially prone 
to decompensation in the military."  

In light of Dr. Shaw's opinion and the normal psychiatric 
status noted on the entrance examination, the Board has 
determined that a VA examination is necessary to decide this 
claim.  

Similarly, the veteran's service medical records show that 
she was found to have a hypoplastic right lung, which a 
pulmonary disease consultant believed existed prior to 
service.  The Board is also of the opinion that a VA 
examination is necessary to decide this claim.  

Based on the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following action:

1.  The veteran should be requested to 
submit or identify any outstanding 
medical evidence pertaining to treatment 
or evaluation of her before or subsequent 
to service for any psychiatric or 
pulmonary problems.  

2.  The RO or the AMC should attempt to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and her representative, and 
request them to provide the outstanding 
evidence.

3.  The veteran should be afforded a VA 
examination by a psychiatrist to 
ascertain the nature and etiology of any 
currently present acquired psychiatric 
disorders.  The claims folders must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to each currently 
present acquired psychiatric disorder. 

Is there a 50 percent or better 
probability that the disorder was 
present in service and if so, did 
the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present disorder which the examiner 
believes was not present during 
military service, is it at least as 
likely as not that the disorder is 
etiologically related to the 
veteran's military service?

The supporting rationale for all opinions 
expressed must also be provided.

4.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to ascertain the 
nature and etiology of any currently 
present pulmonary disorders.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to each currently 
present pulmonary disorder. 

Is there a 50 percent or better 
probability that the disorder was 
present in service and if so, did 
the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present disorder which the examiner 
believes was not present during 
military service, is there a 50 
percent or better probability that 
the disorder is etiologically 
related to the veteran's military 
service?

The supporting rationale for all opinions 
expressed must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and her representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  All issues properly in appellate 
status should be returned to the Board at the same time.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





